Corrected Notice of Allowance
This correspondence is mailed to correct the status of allowed claims in response to the internal request on March 9, 2022. The attached PTO form 326 has been updated to correctly reflect the issued claims. 
Claims Status
Claims 16-19, 21, 30-33, and 35-44 are pending and allowed for at least the reasons discussed previously in the action mailed 2/16/2022. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner’s amendment is made to correct an error in the dependency of claims 21 and 35, which erroneously refer to now cancelled claims. The amendment is not intended to alter the intended scope. The amendment is as follows:

In the Claims
21. (Currently Amended) The computer-implemented method of claim [[20]] 16, wherein the assistant element enables the user to prioritize the one or more articles prior to shipment.

35. (Currently Amended) The computer system of claim [[34]] 30, wherein the assistant element enables the user to prioritize the one or more articles prior to shipment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619